Citation Nr: 1621951	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  07-23 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a temporary total disability rating for convalescence based on surgical treatment for service-connected cervical spine disability as a result of a January 9, 2002, surgery.

2.  Entitlement to a total disability rating for compensation on the basis of individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978.

This case comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  This case was most recently before the Board in April 2015.


FINDINGS OF FACT

1.  On January 9, 2002 the Veteran underwent cervical spine surgery that resulted in the necessity for convalescence until April 4, 2002.

2.  The Veteran's service-connected disabilities are cervical degenerative disc disease, rated as 30 percent disabling, radiculopathy with myelopathy of the right upper extremity, rated as 20 percent disabling, radiculopathy with myelopathy of the right lower extremity, rated as 20 percent disabling, and radiculopathy with myelopathy of the left lower extremity, rated as 20 percent disabling; and a scar associated with cervical surgery, rated as noncompensable; the Veteran's combined service-connected disability rating is 60 percent.

3.  The Veteran is not precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a temporary total disability rating for convalescence from January 9, 2002 to April 4, 2002 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2015).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Duty to Notify

By correspondence, including that dated in October 2010, April 2011, March 2013, and July 2015, the Veteran was informed of the evidence and information necessary to substantiate the claims, and the assistance that VA would provide to obtain evidence and information in support of the claims.  38 U.S.C. § 5103(a).  The Veteran has also received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As VCAA notice was not completed prior to the initial AOJ adjudication of the claims, such notice was not compliant with Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, as the case was readjudicated thereafter, there is no prejudice to the Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA medical records, private medical records, and the Veteran's Social Security Administration (SSA) records.  The Board finds that the VA opinions obtained in this case are adequate as the opinions considered the pertinent evidence of record, the Veteran's lay history and statements, and provided a rationale for its conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Significantly, as noted, the Veteran has undergone VA examinations that addressed the medical matters presented by this appeal.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.


Total disability rating for convalescence based on surgical treatment for service-connected cervical spine disability as a result of a January 9, 2002, surgery.

In November 2006 the Veteran was granted service connection for cervical strain with degenerative disc disease of the C4-C7 levels of the spine.  Records indicate that on January 9, 2002, the Veteran underwent anterior cervical fusion (ACF) surgery (C6-7) for relief of neck and should pain.  Records indicate that the Veteran was released to work on April 4, 2002.  

A total disability rating of 100 percent will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required surgery necessitating at least one month of convalescence, or where surgery results in severe postoperative residuals, or where treatment results in immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.

In order to attain a temporary total rating, the Veteran must demonstrate that his service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

The Board first finds that the referenced surgery was secondary to his service-connected cervical spine disorder, and not to an intercurrent work injury.  The Board next finds that the period of Veteran's convalescence subsequent to the January 2002 cervical spine surgery meets the criteria for a total rating for convalescence through April 4, 2002, the date the Veteran was released to work.

Accordingly, a temporary total disability rating for a period of convalescence is warranted from the January 9, 2002 surgery through April 4, 2002.

TDIU

The Veteran is claiming entitlement to TDIU.  In a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received in June 2014, the Veteran indicated that he had last worked full time in January 2013 as a security guard.  He further reported that he had completed high school and had attended three years of college.

The Veteran's service-connected disabilities are cervical degenerative disc disease, rated as 30 percent disabling, radiculopathy with myelopathy of the right upper extremity, rated as 20 percent disabling, radiculopathy with myelopathy of the right lower extremity, rated as 20 percent disabling, and radiculopathy with myelopathy of the left lower extremity, rated as 20 percent disabling; the Veteran's combined service-connected disability rating is 60 percent.

Entitlement to a TDIU requires evidence of service-connected disability so severe that it is impossible for the veteran in particular, or an average person in general, to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations indicate that when a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when: 1) if there is only one disability, this disability shall be ratable at 60 percent or more; and 2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In addition to the foregoing, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.  Marginal employment is not considered substantially gainful employment.  Id.  A total disability rating may also be assigned pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). 

For the purposes of one 60 percent disability or one 40 percent rating in combination, disabilities of a common etiology are considered to be one disability.  Id.

The Veteran satisfies the schedular percentage rating standards for individual unemployability benefits, as his service-connected disorders are all of a common etiology (namely, the cervical spine), and the combined rating is 60 percent.  The question now becomes whether the Veteran is precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities.

A review of the Veteran's June 2014 application for TDIU indicates that the Veteran last worked full-time in 2004 as a police officer.  He also worked part-time as a security guard from March 2006 to June 2007, and from May 2012 to January 2013.

Other records associated with the claims file reveal that the Veteran worked as a police officer from June 1984 to June 2004.  In October 2000, when he was working as a police officer he jammed his neck toward his shoulder as he hit his head entering the vehicle.  He was employed until January 2002 when he underwent surgery and then went back to work in April 2002.  As stated at the January 2007 VA examination, he retired in June 2004 as a result of impairment to his neck because he was afraid he might reinjure his neck if he had to subdue a suspect.  The Veteran then worked as a delivery driver from November 2001 to March 2002 and then as a security guard from March 2006 to June 2007.

At an August 2015 VA spine examination and an August 2015 VA neurological examination the physicians indicated that the Veteran was still able to perform sedentary employment.  The Board notes that the opinions were rendered following a contemporaneous examination of the Veteran and a review of the Veteran's pertinent medical history.

The Board observes that in January 2008 a private doctor stated that the Veteran was unable to be gainfully employed because of his in-service neck injuries, and in December 2008 the Veteran's private doctor noted that the Veteran had wanted a job as a US Marshall but he did not think the Veteran could pass the examination and there was too much documentation of a disability.  In February 2010 a private physician stated that he agreed with the January 2008 private opinion, and in a May 2010 private opinion it was stated that the Veteran was unable to perform his career and duties as a police officer or any moderate manual labor.  He also stated that he felt that the Veteran's cervical spine problem disabled him from gainful employment given his life long career as a police officer and other physical activities.

The aforementioned private opinions clearly indicate that the Veteran is unable to perform the work of a police officer or of a security officer, but they do not state that the Veteran would be unable to perform sedentary employment such as a police or trucking dispatcher or an instructor in law enforcement.  The Board finds that as the August 2015 VA physicians' opinions had benefit of a full file review and were rendered with more up to date evidence, the Board affords them more probative value.

Given the overall disability picture, and the Veteran's history of employment, the Board finds that the evidence as a whole establishes that the Veteran retains the ability to obtain and maintain at least sedentary employment.  Moreover, the Board finds that there is no suggestion, particularly given the Veteran's lengthy work history in law enforcement, that the Veteran would not be able to obtain or maintain such sedentary employment that is more than marginal in nature.  See Ortiz-Valles v. McDonald, No. 14-2540 (U.S. Vet. App. May 20, 2016).  The record shows that he has extensive experience in law enforcement and the ability to perform sedentary employment such as a police dispatcher that would clearly be more than marginal in nature.

Accordingly, the Board finds that TDIU is not warranted.  The Board finds that the preponderance of the evidence weighs against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A temporary total disability rating for a period of convalescence form January 9, 2002 to April 4, 2002 is granted, subject to the applicable law governing the award of monetary benefits.

Entitlement to a TDIU is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


